Citation Nr: 0009614	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased disability rating for bladder 
dysfunction, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for bowel 
dysfunction, currently evaluated as 30 percent disabling.

3.  Entitlement to a higher level of special monthly 
compensation. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to March 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1998 rating decision rendered by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
evaluation for bladder dysfunction was denied, an increased 
disability rating for bowel dysfunction was denied, and 
special monthly compensation at an intermediate level between 
subsection (l) and (m) of 38 U.S.C.A. § 1114 was granted. 

The Board notes that a February 2000 informal hearing 
presentation appears to raise the issue of entitlement to an 
earlier effective date for a disability of the left upper 
extremity.  As this issue has not been adjudicated, the 
matter is referred to the RO for additional consideration, if 
appropriate.  


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented claims that are plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 

After a review of the evidence the Board finds that 
additional evidentiary development is necessary.  The Board 
notes the veteran's claims folder contains limited outpatient 
treatment records from 1996; however, the veteran indicates 
that he has been followed actively with a VA urology clinic 
since 1994.  Additionally, an April 1998 VA examination 
report indicates that the veteran had been admitted to 
Elsmere VA Hospital in December 1997; however, records 
pertaining to this hospitalization do not appear to be 
associated with the claims folder.  The Board is of the 
opinion that an effort should be made to obtain VA medical 
records that may not be associated with the claims folder.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that an April 1998 VA examination report 
indicates that the veteran had normal anal sphincter tone; 
however, the report indicates that he refused a rectal 
examination.  The Board is of the opinion that a new 
examination would be probative to ascertain the current level 
of severity of the veteran's bladder and bowel dysfunction 
related to his multiple sclerosis.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
and VA medical facilities that have 
treated the veteran for his multiple 
sclerosis since 1996.  After securing the 
necessary release[s], the RO should 
obtain these records.  The RO should 
specifically request treatment records 
from the Elsmere VA Hospital.

2.  Upon receipt of all such records, the 
veteran should be afforded a VA physical 
examination to ascertain the current 
severity of his bladder and bowel 
dysfunction.   All tests indicated should 
be conducted at this time.  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be made available to the examiner, for 
his or her review and referral, prior to 
this examination.  The examiner should be 
asked to identify:

a)  Whether the veteran's bladder 
dysfunction necessitates the wearing 
of absorbent material.  If so, the 
examiner should identify the 
frequency of use of such materials.  

b)  The frequency of voiding related 
to the veteran's bladder 
dysfunction.

c)  Whether the veteran has loss of 
bladder sphincter control.

d)  The degree of voluntary control 
of the anal sphincter and the 
degree, if any, of bowel leakage.  
The examiner should be asked to 
identify the frequent of involuntary 
bowel, if any. 

e)  If complete bowel incontinence 
is found on examination, whether the 
veteran is overcoming such complete 
incontinence with bowel management 
techniques.

3.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  The RO should then review the issues 
on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to report for a scheduled examination or failure 
to cooperate with the requested development may have an 
adverse effect upon his claim.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



